Title: To James Madison from Joseph Briggs, 25 August 1804 (Abstract)
From: Briggs, Joseph
To: Madison, James


25 August 1804, New Orleans. “By last mail I had the honour of writing the President of the United States a brief account of the illness of the Governor and his Lady, by order of His Excellency. He now directs me to say to you that, although a convalescent so delicate is his health and so unfavorable the season, the probability of a relapse is by no means removed: His Lady’s situation is still more precarious: it was once believed that she was recovering, but her illness has returned attended by such alarming symtoms that almost every hope of preserving her life is extinguished. The painful suspense and extreme anxiety of the Governor’s mind for the situation of his Lady, must in his debilitated state retard the establishment of his health. His official labours have been various and unremitting, scarcely a moment was allowed for relaxation, and in this country a larger portion of rest from business is requisite than in many others particularly during the warm season—indeed so much of a slave has the Governor been to the affairs of the State, it is matter of wonder he escaped so long. His Physicians are strongly impressed with an opinion, that to withdraw awhile from those labours which have hitherto so constantly employed his attention, is essential to the complete restoration of his health.
“The city is generally free from disease. There have been it is true a number of deaths but they were principally confined to Americans, strangers to the climate: among these it is said have been fifteen or twenty cases of yellow fever.
“The disturbance at Baton Rouge has in a great degree subsided. The Marquis of Casa Calvo made some communications to the Governor on the subject but from his inability to attend to business at present, they remain unanswered. By letters from the different Commandants it appears that a general tranquility prevails throughout the province which is also the case in this city.
“I am sorry to add, that Mr. Trist the Collector is confined to his bed by a high bilious fever: he has been ill but a short time, and his Physicians do not think his case as yet dangerous.”
